Order modified by adding thereto a direction that the respondent shall forthwith turn over to the appellant’s present attorney the books and papers to be enumerated in the order to be entered hereon; said books and papers to be used in connection with and upon the trial of the appellant, now in progress in the State of New Jersey, and to be returned to the respondent upon the completion of the said trial or as soon thereafter as possible. The respondent, however, shall not be deemed to have waived his lien upon or his rights in and to said books and papers or any claim for services and expenses he may have against appellant or any other person. As so modified, the order is unanimously affirmed. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur. [See ante, p. 613.]